PD-1273-15
                      PD-1273-15                      COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                      Transmitted 9/24/2015 5:06:33 PM
                                                       Accepted 9/30/2015 11:12:10 AM
                                                                        ABEL ACOSTA
       NO._____________________________________                                 CLERK
    IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                   AUSTIN, TEXAS


                    NO. 01-13-00784-CR
           IN THE COURT OF APPEALS FOR THE
                FIRST DISTRICT OF TEXAS
                      AT HOUSTON


                 TRIAL COURT NO. 1295246
               IN THE 180TH DISTRICT COURT
                OF HARRIS COUNTY, TEXAS


                     ALFRED CARL ALLEN,
                                Appellant

                             VS.

                     THE STATE OF TEXAS,
                                 Appellee


 APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


                                      Nicole DeBorde
                                      BIRES SCHAFFER AND DEBORDE
                                      SBOT 00787344
                                      712 Main Street, Suite 2400
                                      Houston, Texas 77002
                                      (713) 228-8500 – telephone
                                      (713) 228-0034 – facsimile
September 30, 2015                    Nicole@BSDLawFirm.com

                                      Attorney for Appellant,
                                      Alfred Carl Allen
                    STATEMENT REGARDING ORAL ARGUMENT

         Pursuant to TEX. R. APP. PROC. 68.4(c), appellant requests oral argument.

                                        TABLE OF CONTENTS

TABLE OF CONTENTS ........................................................................................... 1

INDEX OF AUTHORITIES...................................................................................... 2

STATEMENT REGARDING ORAL ARGUMENT ............................................... 1

STATEMENT OF THE CASE .................................................................................. 4

STATEMENT OF PROCEDURAL HISTORY........................................................ 5

GROUND FOR REVIEW NUMBER ONE .............................................................. 6

Did the First Court of Appeals decide an important question of state law that
has not been, but should be, settled by this Court, in holding Appellant did not
suffer harm when the trial court erroneously admitted an improper outcry
witness?

ARGUMENT ............................................................................................................. 6

PRAYER FOR RELIEF ............................................................................................ 8

CERTIFICATE OF COMPLIANCE ......................................................................... 9

CERTIFICATE OF SERVICE ................................................................................ 10

APPENDIX ........................................................................................................... A-1




                                                           1
                                      INDEX OF AUTHORITIES

CASES                                                                                                          PAGE

Allen v. State, 01-13-00784-CR, 2015 WL 5076288, *13 (Tex. App.—Houston
[1st Dist.] Aug. 27, 2015, no. pet. h.)........................................................................5

Brooks v. State, 990 S.W.2d 278, 287 (Tex. Crim. App. 1999)................................6

STATUTES AND RULES

Tex. Code Crim. Proc. art. 38.072.............................................................................6

Tex. R. App. P. 66.3..................................................................................................8

Tex. R. App. P. 68.4..................................................................................................3

Tex. R. Evid. 803.......................................................................................................7




                                                           2
                    IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Tex. R. App. P. 68.4(a), a complete list of the names and all

interested parties is provided below:

Appellant:                      Alfred Carl Allen
                                Mark W. Stiles Unit
                                TDCJ No. 01884266
                                3060 FM 3514
                                Beaumont, TX 77705

Presiding Judge:                Hon. Marc Brown
                                Presiding Judge
                                180th District Court
                                1201 Franklin, 18th Floor
                                Houston, TX 77002

Trial Prosecutor:               Katie Davis
                                Assistant District Attorney
                                Harris County District Attorney’s Office
                                1201 Franklin, Suite 400
                                Houston, Texas 77002

Defense Counsel:                Danny K. Easterling
                                Attorney at Law
                                1018 Preston, 6th Floor
                                Houston, Texas 77002

State’s Appellate Counsel:      Hon. Devon Anderson
                                Harris County District Attorney
                                1201 Franklin
                                Houston, Texas 77002

Appellant’s Counsel:            Nicole DeBorde
                                Bires, Schaffer & DeBorde
                                Attorney at Law
                                712 Main Street, Suite 2400
                                Houston, Texas 77002
                                         3
TO THE COURT OF CRIMINAL APPEALS:

                        STATEMENT OF THE CASE

      Alfred Carl Allen (Appellant) relocated to Houston, Texas as a result of

Hurricane Katrina. (2 R.R. 71). Appellant became a handyman and close personal

friend to neighbor Carolyn Lang, the complainant’s grandmother, who thought of

Appellant as a son.    The complainant lived with her grandmother during the

summer of 2008, and first reported to her grandmother that Appellant had abused

her that same summer. Neither the grandmother nor the complainant’s mother

believed the story.

      While in eight grade, the complainant kept a journal as part of an English

class assignment. (2 R.R. 170-71). English teacher had read the journal, which

contained allegations of sexual abuse, and reported it to school counsel Kelly

Minor (Minor). (2 R.R. 128-29). According to Minor, the improperly designated

outcry witness, the complainant reported in the fall of 2010, that her grandmother

was having Appellant fix a light fixture when they went upstairs to get something

to help. (2 R.R. 97; 123). Minor testified that once upstairs Appellant took the

complainant’s “clothes off and raped her.” (2 R.R. 97). Minor reported the

allegation of abuse to Child Protective Services and contacted the complainant’s

mother. (2 R.R. 99; 142).

                                        4
                STATEMENT OF PROCEDURAL HISTORY

      On February 11, 2011, Appellant was charged by indictment in Cause No.

1295246 with Super Aggravated Sexual Assault of a Child alleged to have

occurred on or about July 1, 2008. (C.R. 19). On August 12, 2013, Appellant

elected a nonjury trial and the case proceeded before the Honorable Marc Brown.

(2 R.R. 7). On August 13, 2013, Appellant was found guilty of the lesser-included

offense of Indecency with a Child by Contact.       (C.R. 124 - 25; 6 R.R. 87).

Appellant pleaded not true to the pair of enhancement paragraphs contained in the

indictment. (6 R.R. 8). The trial court found one enhancement paragraph true and

assessed punishment at twenty-five (25) years in the Texas Department of Criminal

Justice – Correctional Institutions Division. (6 R.R. 87). Appellant gave timely

notice of appeal. (C.R. 134).

      The First Court of Appeals affirmed the trial court’s judgment. Allen v.

State, 01-13-00784-CR, 2015 WL 5076288, *13 (Tex. App.—Houston [1st Dist.]

Aug. 27, 2015, no. pet. h.). No motion for rehearing was filed. Appellant now

timely petitions this Honorable Court for discretionary review. Appellant presents

one (1) ground for review before this Honorable Court.




                                        5
               APPELLANT’S FIRST GROUND FOR REVIEW

Did the First Court of Appeals decide an important question of state law that
has not been, but should be, settled by this Court, in holding Appellant did not
suffer harm when the trial court erroneously designated an improper outcry
witness under article 38.072 Texas Code of Criminal Procedure?

                                  ARGUMENT

      The First Court of Appeals erroneously held Appellant did not suffer harm

when the trial court erroneously designated an improper outcry witness such that

review is warranted pursuant to Tex. R. App. P. 66.3(b). Appellant complained on

appeal in Issue Number One the trial court erred by designating Kelly Minor

(“Minor”) as the outcry witness pursuant to article 38.072 of the Texas Code of

Criminal Procedure. The First Court of Appeals held the trial court’s designation

of Minor as the outcry witness was error; however, the Court found the error

harmless because “[t]he trial court also, without objection, admitted into

evidence… essentially the same details about the offense” as Minor’s erroneously

admitted testimony. Allen v. State, 01-13-00784-CR, 2015 WL 5076288, at *8

(Tex. App.—Houston [1st Dist.] Aug. 27, 2015, no. pet. h.).

      In holding Appellant did not suffer harm, the First Court of Appeals relied

on Brooks v. State, 990 S.W.2d 278, 287 (Tex. Crim. App. 1999), for the

proposition that, “[a]n erroneous admission of evidence does not constitute

reversible error if the same or similar evidence is admitted without objection at

                                        6
another point in the trial.” Brooks, 990 S.W.2d at 287. In Brooks, this Court

explained, “any error in admitting the [complained of] evidence was harmless in

light of other properly admitted evidence proving the same fact.”         Id.   The

defendant, who was charged with capital murder, complained on appeal the trial

court erred in allowing admission of hearsay evidence from a witness. Id. at 286.

This Court explained the trial court did not abuse its discretion but if it had, the

error was harmless “in light of other properly admitted evidence proving the same

fact.” Id. at 287.

      The First Court of Appeals’ reliance on Brooks is misplaced. In Brooks the

defendant was charged with capital murder and the complained of testimony was

admitted under a hearsay exception found in Rule 803 of the Texas Rules of

Evidence. Unlike Brooks, in this case Appellant was convicted of indecency with

a child and the complained of testimony was admitted under the hearsay exception

found in article 38.072 of the Texas Code of Criminal Procedure.

      This Court has not settled whether the harm analysis conducted pursuant to

the erroneous admission of evidence under article 38.072 should constitute

harmless error when “the same or similar evidence is admitted without objection at

another point in the trial.” See Allen, 2015 WL 5076288, at *8; Brooks, 990
S.W.2d at 287. Therefore, in conducting a harm analysis pursuant to Brooks that

includes whether the same or similar evidence is admitted without objection at
                                         7
another point in the trial, the First Court of Appeals decided an important question

of state law that has not been, but should be, decided by this Court.

      Accordingly, review is warranted pursuant to Tex. R. App. P. 66.3(b).

                              PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court grant this Petition for Discretionary Review. Following the grant

of review, Appellant prays that the judgment of the Court of Appeals be reversed

and rendered, or reversed and a new trial ordered, or the case remanded for further

review.

                                              Respectfully submitted,

                                              /s/ Nicole DeBorde
                                              Nicole DeBorde
                                              BIRES SCHAFFER AND DEBORDE
                                              Texar Bar No. 00787344
                                              712 Main Street, Suite 2400
                                              Houston, Texas 77002
                                              (713) 228-8500 – Telephone
                                              (713) 228-0034 – Facsimile
                                              Email: Nicole@BSDLawFirm.com

                                              Attorney for Appellant,
                                              Alfred Allen




                                          8
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the Petition for Discretionary Review contains 1158

words.


                                             /s/ Nicole DeBorde
                                             Nicole DeBorde




                                         9
                           CERTIFICATE OF SERVICE

      I hereby certify that a true copy of Appellant’s petition for discretionary

review has been either personally served upon or mailed by U.S. Postal Service

certified mail, return receipt requested, on September 24, 2015 to the following

persons:

Devon Anderson
District Attorney
1201 Franklin, Suite 600
Houston, Texas 77002

State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711

                                            Respectfully submitted,



                                            /s/ Nicole DeBorde
                                            Nicole DeBorde




                                       10
APPENDIX




   A-1
Opinion issued August 27, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00784-CR
                            ———————————
                      ALFRED CARL ALLEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Case No. 1295246


                          MEMORANDUM OPINION

      The trial court found appellant, Alfred Carl Allen, guilty of the offense of

indecency with a child, 1 found true the allegation in an enhancement paragraph that


1
      See TEX. PENAL CODE ANN. § 21.11(a) (Vernon 2011).
he had previously been convicted of a felony offense, and assessed his punishment

at confinement for twenty-five years. In five issues, appellant contends that the

evidence is legally insufficient to support his conviction and the trial court erred in

admitting the complainant’s outcry statement offered by a school counselor,

extraneous-offense evidence, and, during the punishment phase of trial, evidence

of a prior felony conviction from the State of Louisiana to prove the enhancement

allegation.

      We affirm.

                                    Background

      The complainant testified that when she was eleven years old, she spent the

summer at her grandmother’s apartment. One day, while she and her grandmother

were “in front of her apartment on the steps,” appellant, who was moving into a

neighboring apartment, “walked over” and talked with her grandmother. He “kept

staring at” the complainant and made her “feel real uncomfortable.” Over time,

appellant and her grandmother “got close,” and he “started coming to her house”

and assisting her grandmother with running errands. The complainant noted that

he was “always over there” and “kept staring” at her.

      On one occasion, as the complainant was walking into the kitchen, appellant

was standing in the doorway and “touched [her] on [her] breast” as she passed by

him. After she told her grandmother, who did not believe her, the complainant hid



                                          2
under a dining room table. Appellant found her, “touched [her] on [her] breasts

again,” and then “touched [her] below [her] belt, [her] vagina.”          After the

complainant began screaming, appellant left. When she told her brother what had

happened, he did not believe her.

      The complainant further testified that “[o]n the day that [she] got raped,” her

grandmother, who was cooking, sent her to appellant’s apartment to retrieve

something. After seeing appellant’s fiancée and children leave their apartment, the

complainant knocked on the door, and appellant answered and invited her inside.

She declined, but he “told [her] to come in the house.” After she stepped inside,

appellant closed the door and locked it, “picked [her] up,” and “threw” her on the

floor. He then “pulled down” his “gym shorts,” pulled down her shorts and

underwear, and “raped her” by placing “his penis inside [her] vagina.”           The

complainant explained that appellant held her down with his “body weight” while

she screamed and hit him, “trying to push him off.” And appellant “smil[ed]” at

her, like he “thought it was funny.”

      After a “couple of” minutes, the complainant screamed louder, and appellant

got off of her. She then ran home and told her grandmother that “Mr. Alfred [had]

raped [her.]” However, her grandmother did not believe her. At some point after

the incident, “it wasn’t that day,” appellant told the complainant that if she told

anybody about what he had done, he would “hurt” her and her grandmother.



                                         3
      Approximately one year later, the complainant wrote about appellant’s

actions in her journal at school. After her teacher read the journal, the complainant

spoke with her school counselor, who then contacted her mother. The complainant

explained that, although she could not remember exactly when, she had previously

told her mother, while they were in a car together talking about dating, about what

appellant had done to her. When the complainant told her mother that she did not

want her to date because she did not want “the same thing to happen” to her, her

mother asked the complainant what she meant. And the complainant responded,

“Mr. Alfred raped me.” When her mother asked why she had not told her sooner,

the complainant stated that she was afraid “something” would happen to her.

      On cross-examination, the complainant could not recall whether appellant

had abused her during the summer of 2008 or 2009. She asserted that he threw her

down, “pulled off his shorts,” unbuttoned her shorts and removed them, and then

“fell on top of her.” In contrast to her prior testimony, the complainant stated that

she did not “scream for help” because “nobody can hear you at an apartment.”

And she asserted that appellant had threatened her “while he was on top of [her].”

Although the complainant at one point stated that her mother “didn’t know” about

the abuse “until [the school counselor] told her,” she then stated that her mother

“already knew but she forgot.”




                                         4
      Kelly Minor, the complainant’s school counselor, testified that she spoke

with the complainant in the fall of 2010 after her teacher had become concerned

about her school journal entry. She told Minor that “two years prior,” “during the

summertime,” while she was staying with her grandmother, appellant would “come

over and help her [grandmother] with things that she physically could not do for

herself.” “[D]uring one occasion when he was there . . . working on a light

fixture,” he “needed [the complainant] to come back to his apartment to get

something else so that he could finish the project and during that time that he raped

her.” When Minor asked the complainant whether he had “penetrated her,” she

replied that “he took her clothes off of her and that there was . . . vaginal

penetration.”   Minor made a report to the Texas Department of Family and

Protective Services (“DFPS”) and contacted the complainant’s mother. Minor

noted that the complainant’s mother had “brushed [her] off,” saying that “there was

not penetration” and appellant had “only laid on top of” the complainant.

      Houston Police Department Officer N. Barnes, who was assigned to the

Harris County Children’s Assessment Center (“CAC”), testified that after DFPS

referred the complainant’s case to CAC, she scheduled a forensic interview and

medical examination of the complainant. Barnes also interviewed the

complainant’s mother and father, Minor, and appellant. The complainant’s mother

explained that the complainant did stay with her grandmother during the summer



                                         5
of 2009, noting that her grandmother had since “passed away.” The complainant’s

mother “didn’t feel like [anything] had happened” with appellant and “didn’t see

any need to go any further with it.”

      CAC forensic interviewer L. Holcomb testified that on January 11, 2011, she

interviewed the complainant and found her to be “forthcoming and very narrative

when disclosing the events.”      Dr. L. Thompson, Jr., director of therapy and

psychological services at CAC, testified that it is not unusual for there to be a

delayed outrcry after a child has told someone about sexual abuse, but was not

believed.

      Dr. B. Isaac, a CAC staff physician, testified that she examined the

complainant at a hospital in January 2011. After the trial court admitted into

evidence, without objection, the complainant’s medical records, Isaac testified

about its contents and the “directed interview” that she had conducted with the

complainant. Issac explained that although she found no physical evidence of

injury during the examination, none was expected given that it had been two years

since the alleged contact.

                             Sufficiency of the Evidence

      In his fifth issue, appellant argues that the evidence is legally insufficient to

support his conviction because it does not establish that the offense was




                                          6
“committed on or before the date alleged in the indictment” or he “engaged in

sexual contact with [the] complainant.”

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any

rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781,

2788–89 (1979); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

Our role is that of a due process safeguard, ensuring only the rationality of the trier

of fact’s finding of the essential elements of the offense beyond a reasonable

doubt. See Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). We

give deference to the responsibility of the fact finder to fairly resolve conflicts in

testimony, weigh evidence, and draw reasonable inferences from the facts.

Williams, 235 S.W.3d at 750. However, our duty requires us to “ensure that the

evidence presented actually supports a conclusion that the defendant committed”

the criminal offense of which he is accused. Id.

      A person commits the offense of indecency with a child by contact if the

person, with a child younger than seventeen years of age and not the person’s

spouse, engages in sexual contact with the child or causes the child to engage in

sexual contact. TEX. PENAL CODE ANN. § 21.11(a)(1) (Vernon 2011). “Sexual

contact” means the following acts, “if committed with the intent to arouse or



                                          7
gratify the sexual desire of any person: . . . any touching by a person, including

touching through clothing, of the anus, breast, or any part of the genitals of a

child.” Id. § 21.11(c)(1). The specific intent required may be inferred from a

defendant’s conduct and remarks, and all of the surrounding circumstances.

Bazanes v. State, 310 S.W.3d 32, 40 (Tex. App.—Fort Worth 2010, pet. ref’d).

And the uncorroborated testimony of a child complainant, standing alone, is

sufficient to support a conviction for indecency with a child. See TEX. CODE CRIM.

PROC. ANN. art. 38.07 (Vernon Supp. 2014); Bazanes, 310 S.W.3d at 40; Jones v.

State, 428 S.W.3d 163, 169 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

      Here, the complainant testified that when she was eleven years old, appellant

“pulled down” his “gym shorts,” pulled down her shorts and underwear, and

“raped her,” by placing “his penis inside [her] vagina.” This evidence establishes

the offense of indecency with a child.2 See TEX. CODE CRIM. PROC. ANN. art.

38.07; Jones, 428 S.W.3d at 169.

      As noted by appellant, the State did not present medical, physical, or other

forensic scientific evidence to prove that he had committed the offense of

indecency with a child. Under the circumstances, however, the lack of medical or

2
      Although appellant stood accused by indictment of the offense of aggravated
      sexual assault of a child, the trial court found him guilty of the lesser-included
      offense of indecency with a child. See Cunningham v. State, 726 S.W.2d 151,
      154–55 (Tex. Crim. App. 1987) (holding indecency with a child lesser-included
      offense of aggravated sexual assault of a child when both offenses predicated on
      same act).

                                          8
scientific evidence does not render the evidence supporting appellant’s conviction

legally insufficient. See Jones, 428 S.W.3d at 169 (“The State has no burden to

produce any corroborating or physical evidence.”); Washington v. State, 127
S.W.3d 197, 205 (Tex. App.—Houston [1st Dist.] 2003, pet. dism’d) (“The jury

could have reasonably believed that [the complainant] was sexually assaulted, but

that, due to the circumstances of the assault, there was no physical evidence of the

assault remaining.”).

      Appellant further asserts that the complainant “lacked credibility” and

presented “differing accounts of her story.” However, the trier-of-fact resolves all

conflicts in the evidence and is the exclusive judge of the credibility of the

witnesses and the weight to be given to their testimony. Wesbrook v. State, 29
S.W.3d 103, 111 (Tex. Crim. App. 2000); IslasMartinez v. State, 452 S.W.3d 874,

877 (Tex. App.—Dallas 2014, pet. ref’d).

      Moreover, it is well-established that an indictment need not allege, and the

State need not prove, that an offense was committed on a specific date. See Garcia

v. State, 981 S.W.2d 683, 685 (Tex. Crim. App. 1998); Scoggan v. State, 799
S.W.2d 679, 680 n.3 (Tex. Crim. App. 1990); see also TEX. CODE CRIM. PROC.

ANN. art. 21.02(6) (Vernon 2009). Rather, the date alleged or proved need only be

“anterior to [the] presentment of [the] indictment” and within the period of

limitations. Scoggan, 799 S.W.2d at 680 n.3; Worley v. State, 870 S.W.2d 620,



                                         9
622 (Tex. App.—Houston [1st Dist.] 1994, pet. ref’d). Appellant “does not deny

[that] he was put on notice that he should prepare for proof [that] the event

happened at any time within the statutory period of limitations.” He argues, rather,

that the “dates proven at trial (summer of 2008, 2009, and 2010) are impossible

dates because [he] was no longer living at the location where the [offense] is

alleged to have occurred.” Although the evidence established that appellant was

not listed on a lease at the apartment complex at the time of the offense, the

complainant’s testimony established that he was, at the time of the offense, living

at the apartment complex with his fiancée.

      Viewing all of the evidence in the light most favorable to the prosecution,

we conclude that a rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. Accordingly, we hold that the evidence is

legally sufficient to support appellant’s conviction.

      We overrule appellant’s fifth issue.

                                 Outcry Statement

      In his first issue, appellant argues that the trial court erred in admitting into

evidence the complainant’s outcry statement to Minor because she had already

made “statements that described the offense in a discernible manner” to her mother

“at least a year before talking to Minor.” See TEX. CODE CRIM. PROC. ANN. art.

38.072 (Vernon Supp. 2014).



                                          10
      We review trial court’s decision to admit evidence for an abuse of discretion.

Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court

abuses its discretion only if its decision is “so clearly wrong as to lie outside the

zone within which reasonable people might disagree.” Taylor v. State, 268 S.W.3d
571, 579 (Tex. Crim. App. 2008). We will not reverse a trial court’s evidentiary

ruling under article 38.072 unless it falls outside this zone of reasonable

disagreement. Bautista v. State, 189 S.W.3d 365, 367 (Tex. App.—Fort Worth

2006, pet. ref’d). We uphold a trial court’s evidentiary ruling if it is correct on any

theory of law applicable to the case. See De La Paz v. State, 279 S.W.3d 336, 344

(Tex. Crim. App. 2009).

      A statement made by a child fourteen years of age or younger who is the

victim of certain offenses, including indecency with a child, is exempted from the

hearsay rule if it was made by the person against whom the act was committed and

the witness testifying about the statement is “the first person, 18 years of age or

older, other than the defendant, to whom the child . . . made a statement about the

offense.” TEX. CODE CRIM. PROC. ANN. art. 38.072; see also Sanchez v. State, 354
S.W.3d 476, 484 (Tex. Crim. App. 2011). The complainant’s statement must be

“more than words which give a general allusion that something in the area of child

abuse [is] going on”; rather, it must describe the alleged offense in some

discernible manner. Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990).



                                          11
The trial court must “find, in a hearing conducted outside the presence of the jury,

that the statement is reliable based on time, content, and circumstances of the

statement.” TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(b)(2). And the child

must testify or be available to testify “at the proceeding in court or in any other

manner provided by law.” Id. art. 38.072, § 2(b)(3).

      Here, the trial court conducted a hearing on the admissibility of the

complainant’s outcry statements to her mother and Minor. Minor testified that in

the fall of 2010, the complainant’s teacher brought the complainant to her office

regarding the complainant’s journal entry. Minor testified, in pertinent part, as

follows:

      [Minor]:     [The complainant] explained to me that in the summer
                   two years before, . . . she was with her grandmother
                   and . . . there was a man that was a friend of her
                   grandmother’s and that the man had raped her. She had
                   gone to the man’s apartment and that he had raped her. I
                   asked her if there was penetration and she said yes.

      ....

                   I wanted to know had she told anyone about it. She did
                   tell me that she had told her grandmother and her mother,
                   but her father did not know.

      [State]:     And specifically when she said she was raped, would you
                   please describe to the Court exactly what she told you
                   had happened.

      [Minor]:     She said that her grandmother was having some—a light
                   fixture or something replaced by this man Alfred Allen.
                   And that he was a 28-year-old guy that would help out

                                        12
                   her grandmother because her grandmother was ill. And
                   that her grandmother thought highly of him. And that he
                   was changing a light fixture or something. They went
                   back to his apartment to get something to help. And in
                   the process that he raped her, that he took her clothes off
                   and raped her.

      [State]:     And when they went back to his apartment did she give
                   you any details of what happened inside of the
                   apartment?

      [Minor]:     Just that he took her clothes off and that there was
                   penetration.

      [State]:     Okay. And when you say “penetration,” penetration of
                   what?

      [Minor]:     That he inserted his penis inside of her vagina.

      [State]:     Okay. Did she say—describe anything else in that
                   incident when she was talking to you about the rape
                   itself?

      [Minor]:     Not that I recall.

Minor explained that she then contacted DFPS and the complainant’s mother.

      The complainant’s mother testified that she remembered having received a

telephone call from someone at the complainant’s school “about two years ago,” in

the fall of 2010. She “vaguely remembered” an occasion prior to that when the

complainant, while riding in the back seat of the car, had “casually mentioned” that

“her grandmother [had] sent her to borrow some sugar from her neighbor,”

appellant, and “he pulled her into the house, into the apartment, pulled her shorts




                                        13
down, and assaulted her.” The complainant’s mother further testified, in pertinent

part, as follows:

      [State]:      So after you start questioning her, what exactly does she
                    say to you happened, that you can remember?

      [Mother]      That he assaulted her. That he, you know, raped her.

      [State]:      Okay. And did she use the word “raped”?

      [Mother]:     She used the word “raped.”

      [State]:      And did you ask her any questions after that?

      [Mother]:     Well, after that—after I asked her, you know, like I said,
                    she kind of stopped talking about it. We didn’t talk
                    anymore about it. . . .

      [State]:      At that time when she said that she was raped what—did
                    she describe what had happened or just say that she was
                    raped?

      [Mother]:     Well, when I asked her about it, about him pulling her
                    into the house, pulling her shorts down, and getting on
                    top of her.

      [State]:      Okay. And what—did she say that—

      [Mother]:     She said—she said, No. That’s about all I can remember,
                    I mean.

      [State]:      Okay. Did she ever tell you that he put his penis in her
                    vagina?

      [Mother]:     Yes.

      [State]:      Okay. At this point did you call the police?




                                         14
[Mother]:   No, I did not. Actually the—well, the penis in the vagina,
            that was another time.

....

[State]:    And at that point what did she tell you about? Did she
            tell you . . . that he put his penis in her vagina at that
            time?

[Mother]:   Not at this time. No, that came out later.

[State]:    What does she tell you at that time?

[Mother]:   That she—when she went to get the sugar, that he had
            pulled her in. No one was there. He pulled down her
            shorts and, you know, the penis in the vagina did not
            come into it. I asked her and we didn’t go into detail. . . .

[State]:    So all she told you at that time was that he pulled her into
            the apartment; is that right?

[Mother]:   Yes.

[State]:    And that—and then he pulled down her pants?

[Mother]:   Yes.

....
            And she said he threatened her then.

[State]:    Okay. And that’s all in this conversation?

[Mother]:   That’s this conversation in the car, yes.

[State]:    And you never asked her if, when he pulled down her
            pants, if he raped her or put his penis in her vagina?

[Mother]:   She froze up and, you know, she—she froze up. She did
            not talk to me anymore about it. . . .



                                  15
      ....

      [State]:      . . . About, between the car right where she is telling you
                    and getting the phone call from [Minor] at the middle
                    school, how much time had passed?

      [Mother]:     I am not sure. I would say about close to a year maybe.

      [State]:      And in that time period you hadn’t talked to [the
                    complainant] again about the assault from [appellant]?

      [Mother]:     No. . . .

(Emphasis added.)

      On cross-examination, however, the complainant’s mother again testified

that the complainant, during a conversation in their car about year prior to the

telephone call from the complainant’s school counslor, said that her grandmother

sent her to borrow some sugar from appellant, and when she went to his apartment,

he “pulled her shorts down” and “raped her.” And the complainant’s mother

understood the word “rape” to mean a “sexual assault where [appellant] had put his

penis in the vagina.”

      The State argued that Minor is the proper outcry witness under article 38.072

because the complainant had given her a “more detailed account—actually penis to

vagina—[which is] actually an important detail in this case, since the allegation is

sexual organ contacting sexual the defendant’s sexual organ.” And it asserted that

Minor was the “first person who could remember and relate what was actually said

by the witness.”

                                         16
      Appellant argued that the complainant’s mother is the proper outcry witness

because she is “the first adult” to whom the complainant “told the details of this

offense” and “specific detail about a penis in a vagina” was not required. He

asserted that the complainant’s mother “clearly understood” the words, “[h]e

pulled my shorts down and raped me,” to “mean sexual intercourse and some sort

of alleged force and sexual assault.” And the complainant made the statement to

her mother “clearly a year prior to [Minor] hearing it in the counselor’s office at

school.”

      The trial court found:

      [A]lthough there is clearly more than one outcry witness in this
      matter, as is contemplated by Garcia versus State, . . . [Minor] is the
      outcry witness appropriate for this matter inasmuch as she was told
      more specific details than was told to the complaining witness’s
      mother. So for purposes of the hearing—or for purposes of the trial,
      rather, the Court will allow [Minor] to be the outcry witness . . . .

      There may be only one outcry witness to a complainant’s statement about a

single event. Broderick v. State, 35 S.W.3d 67, 73 (Tex. App.—Texarkana 2000,

pet. ref’d) (noting “outcry witness is not person-specific, but event-specific”). And

the proper outcry witness is not to be determined by simply comparing the

statements made by a complainant to different individuals and then deciding which

person received the most detailed statement about the offense. Elder v. State, 132
S.W.3d 20, 26 (Tex. App.—Fort Worth 2004, pet. ref’d).




                                         17
      Here, Minor and the complainant’s mother testified about the complainant’s

statements to them about a single event. The complainant’s statement to her

mother that “her grandmother [had] sent her to borrow some sugar from her

neighbor,” appellant, “and he pulled her . . . into the apartment, pulled her shorts

down,” and “raped her,” which her mother understood to mean, a “sexual assault

where [appellant] had put his penis in the vagina,” constituted more than a “general

allusion” that something in the area of child abuse had occurred and contained

sufficient information about the nature of the acts and the perpetrator to meet the

requirements of article 38.072. See Sanchez, 354 S.W.3d at 480, 484, 486 (holding

complainant’s statement defendant “picked her up, took her into the other room

and . . . put his penis in her” admissible under article 38.072).      Although the

complainant’s mother had difficulty in remembering dates and specifics, “the

credibility of the outcry witness is not a relevant issue at a hearing to determine

admissibility of an outcry.” See id. at 487–88 (article 38.072 “does not charge the

trial court with determining the reliability of the statement based on the credibility

of the outcry witness”).

      Accordingly, we hold that the trial court erred in admitting Minor’s

testimony regarding the complainant’s outcry statement made to her. See Brown v.

State, 189 S.W.3d 382, 386–87 (Tex. App.—Texarkana 2006, pet. ref’d)

(concluding CAC counselor not proper outcry witness because child complainant



                                         18
had previously described offense in discernible manner to her father and his

girlfriend); Reed v. State, 974 S.W.2d 838, 841 (Tex. App.—San Antonio 1998,

pet. ref’d) (rejecting argument CPS worker was proper outcry witness because

complainant’s statements to her were “more detailed”).

       Having concluded that the trial court so erred, we next consider whether the

error requires reversal.      The admission of inadmissible hearsay constitutes

nonconstitutional error and must be considered harmless if an examination of the

record as a whole provides reasonable assurance that the error did not influence the

verdict or had but a slight effect. See TEX. R. APP. P. 44.2(b); Garcia v. State, 126
S.W.3d 921, 927 (Tex. Crim. App. 2004). An erroneous admission of evidence

does not constitute reversible error if the same or similar evidence is admitted

without objection at another point in the trial. Brooks v. State, 990 S.W.2d 278,

287 (Tex. Crim. App. 1999).

       Here, the record reveals that prior to Minor’s testimony, Dr. Isaac, without

objection, testified in detail about how the complainant, in her interview with

Isaac, gave her substantially the same account of the offense as she gave to Minor.

Specifically, Isaac testified, in pertinent part:

       [Isaac]: When asked why she was here at the clinic, she reported,
                Because I told my mom about the rape. . . .

       [State]: So what did you ask her next?

       [Isaac]: What do you mean by rape?

                                            19
      [State]: And what did she respond?

      [Isaac]: When somebody forces to have sex with you.

      [State]: And what is the next question that you ask?

      [Isaac]: Who did that to you?

      [State]: And what does she respond?

      [Isaac]: Some man. Allen or Alfred. I was 11. I was staying with my
               grandmother for the summer. And this guy, he is in his 20’s.
               He was my grandma’s friend or kind of like her son. I
               thought he looked at me funny, he gave me a look made me
               feel uncomfortable. He had raped me. I knocked on his
               door to get something for my grandmother. She told me to
               go over and ask him for something. His fiancée and kids
               left. He gave me what my grandmother asked, then he
               grabbed me and he pulled me on the floor. He fell on top of
               me. He pulled down his red shorts and he pulled down
               mine. He stuck his penis inside my vagina.

The trial court also, without objection, admitted into evidence the complainant’s

CAC medical records that contain essentially the same details about the offense.

See Duncan v. State, 95 S.W.3d 669, 671–72 (Tex. App.—Houston [1st Dist.]

2002, pet. ref’d) (improper admission of testimony harmless because similar

testimony admitted through complainant, pediatrician, and medical records).

      After examining the record as a whole, we conclude that the trial court’s

error in admitting Minor’s testimony about the complainant’s outcry statements to

her did not have a substantial and injurious effect or influence in determining the




                                        20
outcome of trial. See Leday v. State, 983 S.W.2d 713, 717–18 (Tex. Crim. App.

1998). Accordingly, we hold that the trial court’s error was harmless.

      We overrule appellant’s first issue.

                          Extraneous-offense Evidence

      In his fourth issue, appellant argues that the trial court erred in admitting

extraneous evidence of his conduct with the complainant because it was not

relevant and its probative value was substantially outweighed by the danger of

unfair prejudice. See TEX. R. EVID. 403, 404(b). As noted above, we review a trial

court’s decision to admit evidence for abuse of discretion. Martinez, 327 S.W.3d

at 736.

      Evidence of a defendant’s bad character is generally not admissible to prove

that he acted in conformity therewith.        See TEX. R. EVID. 404(b).      When a

defendant is charged with indecency with a child, however, evidence of a previous

offense or bad act involving the same child may be admissible, as follows:

      Notwithstanding Rules 404 and 405, Texas Rules of Evidence,
      evidence of other crimes, wrongs, or acts committed by the defendant
      against the child who is the victim of the alleged offense shall be
      admitted for its bearing on relevant matters, including:
      (1)   the state of mind of the defendant and the child; and
      (2)   the previous and subsequent relationship between the defendant
            and the child.

TEX. CODE CRIM. PROC. ANN. art. 38.37, § 1(b), § 2(a)(1)(C) (Vernon Supp. 2014).




                                         21
      Here, the complainant testified that once, as she was walking into the

kitchen at her grandmother’s apartment, appellant, who was standing in a doorway,

“touched [her] on [her] breast” as she passed by him. After she hid under a dining

room table, appellant found her, “touched [her] on [her] breasts again,” and then

“touched [her] below [her] belt, [her] vagina.” This testimony was relevant to

demonstrate appellant’s state of mind and relationship with complainant. See

Sanders v. State, 255 S.W.3d 754, 759 (Tex. App.—Fort Worth 2008, pet. ref’d).

      Even if evidence is admissible under article 38.37, a trial court still has “a

nondiscretionary obligation to weigh the probative value of the evidence against

the unfair prejudice of its admission” when, as here, a defendant objects to the

admission of extraneous offense evidence based on rule 403. See Martines v.

State, 371 S.W.3d 232, 246–47 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

When determining whether the danger of unfair prejudice in the admission of

evidence substantially outweighs the probative value of the evidence, we consider

(1) the probative value of evidence, (2) the potential of the evidence to impress the

jury in some irrational but indelible way, (3) the time during trial required to

develop the evidence, and (4) the State’s need for the evidence. State v. Mechler,

153 S.W.3d 435, 440 (Tex. Crim. App. 2005); see also Smith v. State, 355 S.W.3d
138, 153–54 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d). If the trial court

overrules the objection, we assume that it conducted the balancing test and



                                         22
determined that the evidence was admissible. Martines, 371 S.W.3d at 247. The

trial court need not perform this balancing test on the record. Id.

      Here, the first factor of the balancing test weighs in favor of admission of the

extraneous-act evidence because it was probative of appellant’s state of mind and

his relationship with the complainant and helped explain why the complainant

delayed her outcry. The second and third factors also weigh in favor of admission

of the evidence. The complainant’s testimony about the extraneous act was no

more detailed than her testimony about how appellant had assaulted her in his

apartment.   As a result, the complainant’s testimony regarding the “rape” in

appellant’s apartment overshadowed any potential inflammatory response to

testimony about the extraneous act. And, as appellant concedes, the State spent

“very little time” in “developing the article 38.37 evidence.” And the fourth factor

weighs in favor of admission of the evidence because the State had no other

evidence that could similarly establish appellant’s state of mind and his

relationship with the complainant.

      Accordingly, we hold that the trial court did not err in admitting the

complained-of extraneous evidence.

      We overrule appellant’s fourth issue.




                                          23
                               Punishment Evidence

      In his third issue, appellant argues that the trial court erred in admitting into

evidence, during the punishment phase of trial, State’s exhibit 17, which consists

of court records concerning his prior conviction of a felony offense in the State of

Louisiana, because the records were not authenticated and violated his Sixth

Amendment right to confront the witnesses against him. See U.S. CONST. amend.

VI; TEX. R. EVID. 901, 902. Again, we review a trial court’s decision to admit

evidence for an abuse of discretion. Martinez, 327 S.W.3d at 736.

      The trial court admitted, as a “certified public record,” 3 State’s exhibit 17,

which consists of court records from the Clerk of the Criminal District Court of

Orleans Parish, Louisiana, including a bill of information, a computerized printout

of the court’s records, and an extract of court minutes.

      Extrinsic evidence of authenticity “as a condition precedent to admissibility

[of documents] is not required” with regard to:

      (4) Certified Copies of Public Records. A copy of an official
      record—or a copy of a document that was recorded or filed in a public
      office as authorized by law—if the copy is certified as correct by:
             (A)   the custodian or another person authorized to make the
                   certification; or
             (B)   a certificate that complies with Rule 902(1), (2), or (3), a
                   statute, or a rule prescribed under statutory authority.[4]

3
      See TEX. R. EVID. 902(4).
4
      We note that prior to the restyling of the Texas Rules of Evidence, effective April
      1, 2015, rule 902(4) read as follows:

                                          24
TEX. R. EVID. 902(4) (emphasis added). “Certified as correct” means that the copy

is certified as a correct copy of the governmental record. Bruton v. State, 428
S.W.3d 865, 875 (Tex. Crim. App. 2014). The record from which the certified

copy is derived need not itself be the original document, so long as the original

document is also a public record. Id. at 875–76.

      Here, the bill of information states that on March 23, 2002, “Alfred Allen,”

within the jurisdiction of the Criminal District Court of Orleans Parish, did


             A copy of an official record or report or entry therein, or of a
             document authorized by law to be recorded or filed and actually
             recorded or filed in a public office, including data compilations in
             any form certified as correct by the custodian or other person
             authorized to make the certification, by certificate complying with
             paragraph (1), (2), or (3) of this rule or complying with any statute or
             other rule prescribed pursuant to statutory authority.
      TEX. R. EVID. 902(4), 61 TEX. B.J. 374, 398 (Tex. & Tex. Crim. App. 1998,
      amended 2015); see Order, Final Approval of Amendments to the Texas Rules of
      Evidence, Misc. Docket No. 15-001 (Tex. Crim. App. Mar. 12, 2015). The court
      of criminal appeals, in its order, explained that, with limited exception, the rules
      were not substantively changed:
             Except for the amendments to Rules 511 and 613, which include
             substantive amendments, these amendments comprise a general
             restyling of the Texas Rules of Evidence. They seek to make the
             rules more easily understood and to make style and terminology
             consistent throughout. The restyling changes are intended to be
             stylistic only.
             ....
             . . . . The Texas Rules of Evidence restyling project was initiated
             with the aim of keeping the Texas Rules as consistent as possible
             with Federal Rules, but without effecting any substantive change in
             Texas evidence law.
      Order, Misc. Docket No. 15-001, § 2 (emphasis added). We apply the current
      version of rule 902(4) accordingly.

                                            25
“illegally and intentionally procure, receive, possess or conceal . . . a Chevrolet

Corsica valued at five hundred dollars or more.” The computerized printout of the

records of the Criminal District Court of Orleans Parish shows that on April 16,

2002, in case number 429-559, a bill of information was filed, charging “Alfred

Allen, Jr.” with possession of a stolen automobile valued at “over $500.” The

records further show that on February 12, 2003, “Alfred Allen, Jr.” appeared for

trial and was “found guilty” by the Honorable Frank Marullo of the offense of

possession of a “stolen auto” and sentenced to “18 months, at DOC at hard labor.”

The extract of court minutes also states that on February 12, 2003, in case number

429-559, “defendant Alfred Allen” was sentenced to “18 months, at the

Department of Corrections at hard labor.” Each page of State’s exhibit 17 bears a

stamped certification that it is “A True Copy” from the records of the “Hon. Arthur

A. Morrell,” “Clerk of [the] Criminal District Court” of “Orleans Parish,” and a

deputy clerk’s signature.

      A “computer-generated compilation of information setting out the specifics

of a criminal conviction that is certified as correct by the county or district clerk of

the court in which the conviction was obtained is admissible under Rule 902.”

Flowers v. State, 220 S.W.3d 919, 922–23 (Tex. Crim. App. 2007). “The district

clerk is the legal custodian of the originals on file in the convicting court.” Reed v.

State, 811 S.W.2d 582, 584 (Tex. Crim. App. 1991).             Rule 902(4) expressly



                                          26
provides that the person executing the certification need not be the custodian of the

records so long as he is “authorized to make the certification.” 5 See TEX. R. EVID.

902(4); Bruton, 428 S.W.3d at 876.

      Accordingly, we hold that the copies of the convicting court’s records,

which an Orleans Parish deputy clerk certified as correct, are self-authenticating.

See TEX. R. EVID. 902(4)(A); Martinez v. State, No. 08-06-00107-CR, 2008 WL
1903488, at *2 (Tex. App.—El Paso Apr. 30, 2008, no pet.) (not designated for

publication) (holding records of prior conviction from convicting court containing

certification from Bexar County Clerk’s office self-authenticating).              Appellant

complains that “none of the documents in exhibit 17 contain a state seal.”

However, a state seal is not required for authentication. See TEX. R. EVID. 902(4)

(providing copy must be certified as correct by “the custodian or another person

authorized to make the certification or a certificate that complies with Rule 902(1)

[requiring seal], (2), or (3), a statute, or a rule prescribed under statutory authority”

(emphasis added)).

      Appellant next argues that the trial court’s admission of State’s exhibit 17

violated his Sixth Amendment right to confront the witnesses against him because




5
      In Texas, a deputy district clerk is authorized by statute to perform in the name of
      the district clerk all official acts of the office of the district clerk. See TEX. GOV’T
      CODE ANN. § 51.309(a) (Vernon 2013).

                                             27
he had no “opportunity to cross-examine the Parish clerk” before trial and the State

did not show that the clerk was unavailable to testify during trial.

      The Confrontation Clause of the Sixth Amendment guarantees an accused

the right “to be confronted with the witnesses against him” by having an

opportunity to cross-examine the witnesses. U.S. CONST. amends. VI, XIV; see

also Delaware v. Van Arsdall, 475 U.S. 673, 678, 106 S. Ct. 1431, 1435 (1986);

Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000). The Confrontation

Clause bars the admission of testimonial statements of a witness who does not

appear at trial unless the witness is unavailable and the defendant had a prior

opportunity to cross-examine him. 6 Crawford v. Washington, 541 U.S. 36, 59, 124
S. Ct. 1354, 1369 (2004); Russeau v. State, 171 S.W.3d 871, 880 (Tex. Crim. App.

2005).


6
      Appellant asserts that there “remains an open question as to whether the
      [C]onfrontation [Clause] applies during the punishment phase” of trial. The Texas
      Court of Criminal Appeals has held that “when a PSI [pre-sentencing
      investigation] is used in a non-capital case in which the defendant has elected to
      have the judge determine sentencing,” the information in the PSI is “not subject to
      the Confrontation Clause.” Stringer v. State, 309 S.W.3d 42, 48 (Tex. Crim. App.
      2010). What the court in Stringer expressly declined to address was “whether
      Crawford applies when a jury determines the sentence in a non-capital case.” Id.
      (citing Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 1369 (2004)
      (emphasis added)); see also Dixon v. State, 244 S.W.3d 472, 482–83 (Tex. App.—
      Houston [14th Dist.] 2007, pet. ref’d) (applying Confrontation Clause during
      punishment phase of trial). Here, although appellant elected to have the trial court
      determine his sentence, the evidence at issue does not involve a PSI. We need not
      determine whether the Confrontation Clause applies in this case, however, because
      we conclude that the complained-of evidence does not contain testimonial
      statements.

                                           28
       A statement is “testimonial” if it constitutes a “solemn declaration or

affirmation made for the purpose of establishing or proving some fact.” Crawford,
541 U.S. at 51, 124 S. Ct. at 1364; see Russeau, 171 S.W.3d at 880. “[C]ourts that

have addressed the issue of public records documenting prior convictions or other

similar official findings have concluded that such records are non-testimonial and

therefore beyond the prohibition of Crawford.” Segundo v. State, 270 S.W.3d 79,

107 (Tex. Crim. App. 2008).        These courts have “recognized [a] distinction

between official records that set out a sterile and routine recitation of an official

finding or unambiguous factual matter such as a judgment of conviction or a

bare-bones disciplinary finding and a factual description of specific observations or

events that is akin to testimony.” Id.; cf. Russeau, 171 S.W.3d at 880–81 (holding

jail records containing specific incident reports written by corrections officers

graphically documenting      detailed   observations   of   defendant’s   numerous

disciplinary offenses testimonial and inadmissible under Crawford because officers

did not testify at trial).

       Although appellant complains that he was denied his right to cross-examine

the Parish clerk, the records at issue merely set out a sterile recitation of the

proceedings in the Orleans Parish Criminal District Court, along with its official

findings, judgment of conviction, and assessment of punishment. See Segundo,
270 S.W.3d at 107. The records do not contain testimonial statements, narratives,



                                         29
or written observations made by the Parish clerk. See Russeau, 171 S.W.3d at 880.

Further, appellant does not identify any specific statements as testimonial.

      Accordingly, we hold that the trial court’s admission of State’s exhibit 17

did not violate appellant’s Sixth Amendment confrontation rights.

      We overrule appellant’s third issue.

                       Sufficiency of Punishment Evidence

      In his second issue, appellant argues that the court records contained in

State’s exhibit 17 are legally insufficient to establish that his prior conviction was

final because they do not include a “certified judgment or sentence,” or the

“functional equivalent,” and a waiver of appeal.

      We note that the State, to establish that appellant was, in fact, convicted of a

prior felony offense, had to prove beyond a reasonable doubt (1) the existence of a

prior conviction and (2) appellant’s connection to the conviction. Flowers, 220
S.W.3d at 921; see also TEX. CODE CRIM. PROC. ANN. art. 37.07, § (3)(a)(1)

(Vernon Supp. 2014). Proof of a prior conviction does not require the production

of a certified judgment. Flowers, 220 S.W.3d at 922 (noting no “best evidence”

rule exists requiring proof of previous conviction with any document, “much less

any specific document.”). In Flowers, the court explained:

      While evidence of a certified copy of a final judgment and sentence
      may be a preferred and convenient means, the State may prove both of
      these elements in a number of different ways, including (1) the
      defendant’s admission or stipulation, (2) testimony by a person who

                                         30
      was present when the person was convicted of the specified crime and
      can identify the defendant as that person, or (3) documentary proof
      (such as a judgment) that contains sufficient information to establish
      both the existence of a prior conviction and the defendant’s identity as
      the person convicted.
220 S.W.3d at 921–22 (footnotes omitted). “Regardless of the type of evidentiary

puzzle pieces the State offers to establish the existence of a prior conviction and its

link to a specific defendant, the trier of fact determines if these pieces fit together

sufficiently to complete the puzzle.” Id. at 923. If the two necessary elements

“can be found beyond a reasonable doubt, then the various pieces used to complete

the puzzle are necessarily legally sufficient to prove a prior conviction.” Id.

      As noted above, the records, including the bill of information, computerized

printout, and extract of court minutes, of the Orleans Parish Criminal District Court

establish that on February 12, 2003, in case number 429-559, “Alfred Allen, Jr.”

appeared for trial and was “found guilty” by the Honorable Frank Marullo of the

offense of possession of a “stolen auto” and sentenced to “18 months, at the

Department of Corrections at hard labor.” Further, the trial court admitted into

evidence State’s exhibit 20, a record, created by the Louisiana Department of

Corrections, of fingerprints taken from “Alfred Allen” on February 12, 2003,

related to case number 429-559. It includes appellant’s birthdate, social security

number, and personal descriptors.         And it is certified by an authorized

representative of the Deputy Secretary to be true copy of the “subject’s record from



                                          31
the files of the Bureau of Criminal Identification, Office of Louisiana State

Police.”     Moreover, Harris County Sheriff’s Deputy R. Glover, a fingerprint

examiner, testified, without objection, that he compared the fingerprints contained

in State’s exhibit 20 with those that he took from appellant in the courtroom, and

he concluded that the fingerprints contained in State’s exhibit 20 were made by

appellant.

      In Flowers, the State used a “certified copy of a computer printout” from the

Dallas County Clerk to establish that the defendant had been previously convicted

of the offense of driving while intoxicated (“DWI”). 220 S.W.3d at 924–25. The

printout set out that the defendant had been convicted on August 18, 1995 of the

offense of DWI and sentenced to confinement for 45 days. Id. And it contained

his birthdate, address, social security number, and other personal descriptors. Id. at

925. The trial court also admitted the defendant’s driver’s license record, which

matched the personal information contained in the clerk’s record.           Id.   The

defendant challenged the use of the computer printout on the ground that it was not

a certified copy of a final judgment. Id. at 920–21. The court of criminal appeals,

in holding this evidence legally sufficient to prove that the defendant had been

previously convicted as alleged, explained that “the important issue [was] not

whether [the exhibit] represent[ed] a judgment of conviction or its functional

equivalent,” but whether a “reasonable trier of fact could view [the exhibit] and



                                         32
find beyond a reasonable doubt” that the alleged prior conviction existed and was

linked to the defendant. Id. at 924.

      Here, given the information contained in State’s exhibit 17 and Deputy

Glover’s testimony about appellant’s fingerprints, the trial court could have

reasonably found that appellant is, in fact, the same person who was convicted of

“the felony of POSSESSION OF [A] STOLEN AUTO . . . on FEBRUARY 12,

2003, in Cause Number 429-559, in the CRIMINAL DISTRICT COURT,

PARISH OF ORLEANS, LOUISIANA.” See id. at 921; Castle v. State, 402
S.W.3d 895, 899–900 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (holding

evidence, which included indictment and extract of court minutes, both certified by

deputy clerk, legally sufficient to support finding defendant had prior Louisiana

conviction).

      Appellant further argues that the State did not prove that the Louisiana

conviction is final because State’s exhibit 17 “does not include a waiver of appeal”

and the absence of such a waiver “raises a question as to the finality of the

enhancement conviction.” In support of his argument, he relies on Henry v. State,

331 S.W.3d 552, 555 (Tex. App.—Houston [14th Dist.] 2011, no pet.). In Henry,

however, the court held that there was a question as to the finality of the prior

conviction because the State had introduced as its evidence a prior judgment of

conviction that stated on its face that a notice of appeal had been filed. Id. at 555–



                                         33
56. The court held that when “‘the State’s proof of [a] prior conviction shows on

its face that the conviction was appealed, the State must put on evidence that [the]

mandate has issued.’” Id. at 556 (quoting Ex parte Chandler, 182 S.W.3d 350, 358

(Tex. Crim. App. 2005)). Because the State had failed to sustain its burden of

proof, the conviction could not be used for enhancement purposes. Id.

      Here, the record does not reflect that appellant challenged by appeal his

Louisiana conviction.     Once the State provides prima facie evidence of an

enhancement conviction, as here, “this Court will presume that [the] conviction is

final when faced with a silent record regarding such.” Fletcher v. State, 214
S.W.3d 5, 8 (Tex. Crim. App. 2007); see Johnson v. State, 583 S.W.2d 399, 403

(Tex. Crim. App. 1979) (noting once State has introduced prima facie evidence of

final conviction, “the defense has the burden of proving that the conviction was not

final”). Because nothing in the record before us suggests otherwise, we presume

that appellant’s Louisiana conviction is final. See Fletcher, 214 S.W.3d at 8.

      Viewing the evidence in the light most favorable to the trial court’s findings,

we conclude that the trial court could have reasonably found the allegation in the

enhancement paragraph of the indictment true beyond a reasonable doubt.

Accordingly, we hold that the evidence is legally sufficient to support the trial

court’s finding that the enhancement allegation is true.

      We overrule appellant’s second issue.



                                         34
                                   Conclusion

      We affirm the judgment of the trial court.




                                             Terry Jennings
                                             Justice

Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                        35